





Certificate No. NQSO - _____

(Employee Award)










ARROW FINANCIAL CORPORATION




2008 Long-Term Incentive Plan

NON-QUALIFIED STOCK OPTION CERTIFICATE

(Employee Award)




____________________________________________________________________________________
(Complete all items before issuance of Certificate)

Date of Option Grant:  ____________

Number of Shares to Which Option Relates:  ____________




Option Price Per Share: $




This Option is     / is not ___ Authorized for Payment in Shares in Lieu of
Cash.

(Shares surrendered in payment must have been owned for more than six (6)
months.)




The Option evidenced by this Certificate is non-transferable except upon the
death of Optionee.  








This certifies that

 (“Optionee”), who is a valued and trusted Employee (as defined below), has been
granted an option by Arrow Financial Corporation, a New York corporation (the
“Company”), to purchase one or more shares of the common stock, par value $1.00
per share, of the Company ("Common Stock"), subject to the terms and conditions
set forth in this Certificate and in accordance with the Company's 2008
Long-Term Incentive Plan (the "Plan"), with the expectation that the provision
of this award to the Optionee will encourage the Optionee to acquire and
maintain an interest in the Common Stock and have an added incentive to work for
the success of the Company and its subsidiaries.  For purposes of this
Certificate, an “Employee” means any employee (including any officer or director
who is also an employee) of the Company or any subsidiary of the Company.

The terms and conditions of said option are as follows:




1.

Grant of Option.  As of the Date of Option Grant identified above, the Company
hereby grants to Optionee, subject to the conditions set forth in this
Certificate and in the Plan, the right, privilege, and option (the "Option") to
purchase that number of shares of Common Stock identified above opposite the
heading “Number of Shares to Which Option Relates” (the "Shares"), at the per
share price (the “Exercise Price”) specified above opposite the heading “Option
Price Per Share,” which Exercise Price is not less than the Fair Market Value
per share of the Common Stock on the Date of Option Grant.  For purposes of this
Option Certificate, “Fair Market Value” per share of Common Stock as of any date
shall be as determined in the manner specified from time to time by the Board of
Directors of the Company (the “Board”) or the Compensation Committee of the
Board (“Committee”) in accordance with the Plan.

2.

Exercisability  of Option; Vesting.  

(a)

Subject to the provisions, exceptions and limitations set forth elsewhere in
this Certificate, including Sections 3, 5 and 7, the Option may be exercised
only to the extent vested and only during the period (the "Option Period")
commencing on the Date of Option Grant identified above and ending on the tenth
(10th) anniversary of the Date of Option Grant.  Subject to Section 2(b), the
Option will become exercisable (i.e., will vest) during the Option Period as
follows: on the first anniversary of the Date of Option Grant, the Option will
become exercisable with respect to ______ Shares; on the second anniversary of
the Date of Option Grant, the Option will become exercisable with respect to an
additional _____ Shares; on the third anniversary of the Date of Option Grant,
the Option will become exercisable with respect to an additional _____ Shares;
and on the fourth anniversary of the Date of Option Grant, the Option will
become exercisable with respect to all remaining Shares.  

(b)

Notwithstanding the foregoing, (i) the exercisability (i.e., vesting) of the
Option shall be accelerated, and the Option, if not fully exercisable, shall
become fully exercisable (i.e., shall vest), in the event of the death or
Disability of Optionee or the occurrence of a Change in Control of the Company
(as defined in Section 7) at any time after the Date of Option Grant and prior
to termination of the Option, and (ii) the exercisability (i.e., vesting) of the
Option may otherwise be accelerated, and the Option, if not fully exercisable,
shall become fully exercisable, upon the occurrence of such other event or
events or upon such other circumstance or circumstances arising after the Date
of Option Grant and prior to termination of the Option as the Board or the
Committee may determine from time to time as justifying such acceleration.

3.

Conditions to Exercise of Option.  The Option may not be exercised unless, as of
the date of exercise of the Option (the "Date of Exercise"),

(a)

the Option is then exercisable with respect to the number of Shares as to which
exercise is sought, in accordance with Section 2, and the Option shall not have
terminated pursuant to Section 5;

(b)

the underlying Shares as to which the Option is then sought to be exercised are
the subject of an effective registration statement under the Securities Act of
1933, as amended, and are registered under applicable state securities laws, or
may then be issued to Optionee exempt from such federal or state registration;

(c)

full payment of the Exercise Price of the Shares as to which the Option is being
exercised has been received by the Company in accordance with Section 4(c); and

(d)

all other actions required to be taken by the Company and Optionee prior to such
exercise of the Option in accordance with the Plan and this Certificate shall
have been taken.

4.

Method of Exercise of Option.




(a)

If Optionee or any other person authorized to exercise the Option (an
"Exercising Person") elects to exercise the Option, in whole or in part, such
Exercising Person shall deliver to the Secretary of the Company or his or her
designated representative (the “Secretary”) at the Company's principal place of
business a written notice of election to exercise the Option, identifying that
number of whole Shares as to which exercise is then being sought, which number
may not exceed the number of Shares as to which the Option may then be exercised
(i.e., vested shares) in light of any and all prior partial exercises of the
Option and any applicable restrictions on the right to exercise the Option at
such time in accordance with this Certificate or the Plan.  If the Exercising
Person is not the Optionee, the notice also shall identify the nature of the
Exercising Person's authority to exercise the Option, which authority must be
acceptable to the Committee. In all cases, such written notice of election must
be accompanied by surrender of the original of this Certificate.

(b)

The Date of Exercise with respect to any such election shall be as soon as
practicable following receipt by the Secretary of the notice described in
Section 4(a) above and the satisfaction of all required conditions to exercise
including, without limitation, receipt of payment as described in Section 4(c)
below.  The Exercising Person may revoke the election to exercise at any time
prior to the Date of Exercise by subsequent notice to the Secretary, if such
notice of revocation is timely received as determined by the Company.

(c)

Full payment of the Exercise Price of the Shares with respect to which the
Option is being exercised must be delivered to the Company to the attention of
the Secretary prior to the Date of Exercise. Payment shall be in cash or by bank
check, or if authorized by the Committee upon grant of the Option (evidenced by
an appropriate notation in the forepart of this Certificate) or thereafter, may
be made at the discretion of the Exercising Person in whole or in part in shares
of Common Stock owned by Optionee for at least six months prior to the Date of
Exercise (a "Stock-for-Stock Exercise").  Any shares surrendered in payment of
the Exercise Price in a Stock-for-Stock Exercise ("Payment Shares") shall be
valued at Fair Market Value as of the Date of Exercise.  In a Stock-for-Stock
Exercise, in lieu of physically surrendering to the Company a certain number of
Payment Shares, the Exercising Person may elect to submit to the Company to the
attention of the Secretary an affidavit attesting ownership by Optionee of such
number of shares for the appropriate period of time and request that such
shares, although not physically surrendered, be deemed to have been surrendered
by the Exercising Person to the Company in payment of the Exercise Price (any
such payment, a "Deemed Payment").  

(d)

Upon receipt of payment of the Exercise Price, including an affidavit of
ownership in the case of a Deemed Payment, the Company shall issue and deliver
to the Exercising Person, as of the Date of Exercise, evidenced by book entry or
electronic delivery or by delivery of a duly executed stock certificate, the
number of Shares as to which the Option has thus been exercised (less any
Tax-Withheld Shares, as described and defined in Section 4(e) below), provided
that, if the Exercising Person has elected in connection with a Stock-for-Stock
Exercise to make a Deemed Payment without physically surrendering to the Company
some number of Payment Shares owned by Optionee, the Company will deduct from
the number of Shares to be issued to the Exercising Person on the Date of
Exercise the number of shares deemed surrendered but not physically surrendered
by the Exercising Person, and issue to the Exercising Person only the remaining
number of Shares (less any Tax-Withheld Shares).  If, on the Date of Exercise,
any Shares remain as to which the Option is not being exercised, the Company,
simultaneously with issuance of the appropriate number of Shares, shall return
to the Exercising Person the original of this Certificate, with appropriate
notation in the forepart of this Certificate as to the partial exercise of the
Option.  

(e)

To the extent that exercise of the Option obligates the Company or any of its
subsidiaries to pay any taxes or other amounts to any taxing or other
governmental authority on behalf of or with respect to Optionee, either (i) the
Company will pay such taxes and/or other amounts then due (the “Tax Amount”) and
deduct from the number of Shares otherwise then deliverable by it to the
Exercising Person a number of Shares having a Fair Market Value on the Date of
Exercise equal to the Tax Amount (“Tax-Withheld Shares”), in which event
Optionee shall have no further rights with respect to such Tax-Withheld Shares,
or (ii) withhold the Tax Amount from Optionee's wages or other compensatory
payments due to Optionee, provided that, if the Exercising Person delivers funds
to the Company to the attention of the Secretary in payment of the Tax Amount,
the Company will apply such funds to its payment of Taxes or other amounts then
due.

5.

Termination of Option.  The Option, to the extent not previously exercised,
shall terminate and cease to be exercisable upon the first to occur of the
following “termination events”; provided, however, in no event shall the Option
be exercisable after the tenth (10th) anniversary of the Date of Option Grant:

(a)

the date on which Optionee's Service (as defined below) terminates, if such
termination is for Cause (as defined below);

(b)

the expiration of three (3) months following the date on which Optionee's
Service terminates, if such termination is other than for Cause or by reason of
Optionee's death, Disability or Retirement (as defined below); provided that, if
the Optionee dies within such 3-month period, then the termination event shall
be the expiration of three (3) months after the date of death of Optionee;

(c)

the  expiration of twelve (12) months following the date on which Optionee's
Service terminates, if such termination is by reason of Optionee's Disability or
Retirement, provided that, if the Optionee dies within such 12-month period,
then the termination event shall be the expiration of the Option Period (i.e.,
the tenth (10th) anniversary of the Date of Option Grant);

(d)

the expiration of the Option Period (i.e., the tenth (10th) anniversary of the
Date of Option Grant) if such termination is by reason of Optionee’s death; or

(e)

the expiration of the Option Period (i.e., the tenth (10th) anniversary of the
Date of Option Grant);

provided, however, that the Board or the Committee may determine from time to
time to extend the time period for exercisability of this Option beyond the time
period specified in subsections (b) or (c) above following the events identified
in those subsections if in its judgment such extension is in the best interests
of the Company but in no event shall such period of exercisability extend beyond
the tenth (10th) anniversary of the Date of Option Grant.  




In the event of any termination of Optionee’s Service, for any reason, the
Option, to the extent it continues to be exercisable for a period of time
thereafter, as provided above, shall continue to be exercisable during such
period only with respect to that number of Shares as to which the Option was
exercisable as of the time of termination, including those Shares, if any,
subject to accelerated vesting as of such termination, as provided in Section
2(b) or elsewhere in this Certificate.




The Optionee’s “Service” shall mean (i) the full- or part-time employment of
Optionee with the Company and/or its subsidiaries, or (ii) the rendering of
services by Optionee for the Company and/or its subsidiaries under a Qualifying
Services Contract, as defined below.  Service shall not be deemed to terminate
for purposes of the Option due to a leave of absence required by law or
otherwise granted by the Company or its subsidiaries or as a result of any
transfer of the employment or service of Optionee between or among the Company
and/or its subsidiaries or to any successor of the Company or its subsidiaries
incident to any merger or similar business combination involving the Company or
its subsidiaries.




A “Qualifying Services Contract” shall mean a written agreement between Optionee
and the Company under which Optionee shall continue to render services for the
Company and/or its subsidiaries for a specified period of time following
termination of Optionee’s employment with the Company and/or its subsidiaries
(or following termination of a prior Qualifying Services Agreement), which
agreement satisfies each of the following conditions: (i) the services to be
rendered thereunder by Optionee shall qualify as “substantial,” as that term is
defined and determined by the Committee from time to time with such definition
to be set forth or referenced in such agreement; (ii) Optionee in rendering such
services shall be acting as or for an independent contractor and not as an
employee of the Company and/or its subsidiaries; and (iii) there shall be no
break in service between Optionee’s serving as an employee of the Company and/or
its subsidiaries (or serving under a prior Qualifying Services Contract) and
serving under such agreement.




“Retirement” shall mean the “retirement” or “early retirement” of Optionee from
employment with the Company and/or its subsidiaries under the principal
retirement plan of the Company then in effect (the “Retirement Plan”), provided,
however, that if Optionee’s employment with the Company and/or its subsidiaries
terminates and Optionee continues to render Service thereafter under a
Qualifying Services Contract or a succession of Qualifying Services Contracts,
“Retirement” shall mean Optionee’s ceasing to render Service under such contract
or the last such contract.




Termination for "Cause" of Optionee shall mean: (i) if Optionee is serving under
an employment or services agreement with the Company and/or its subsidiaries,
including a Qualifying Services Contract, that contains a provision for
termination for "Cause," termination of the Service of Optionee for "Cause"
pursuant to such provision, and (ii) if Optionee is not serving under such an
employment or services agreement, termination of the Service of Optionee by a
two-thirds vote of the entire Board of Directors of the Company or of the entire
board of directors of a subsidiary of the Company for which Optionee is then
rendering Service, expressly for one or more of the following "Causes," as
evidenced in a board resolution: (A) any willful misconduct by Optionee that is
materially injurious to the Company or a subsidiary of the Company, monetarily
or otherwise; or (B) any willful failure by Optionee to follow the reasonable
directions of the applicable board or a higher-ranking executive officer of the
Company or a subsidiary of the Company.

6.

Adjustments. If, after the Date of Option Grant, all issued and outstanding
shares of Common Stock shall be increased or decreased in number, pursuant to
stock dividends, stock splits, consolidations of shares, recapitalizations,
mergers, consolidations, reorganizations, combinations or exchange of shares or
similar transactions, the number of Shares to which the Option theretofore
related and the option price per share theretofore applicable to such Option
shall be appropriately adjusted by the Company; provided, however, that if the
Company shall issue additional shares of Common Stock for a consideration, no
such adjustment shall be made.

7.

Change in Control.  In the event of a Change in Control of the Company (as
defined below), the Option, if not then fully exercisable shall become fully
exercisable (i.e., shall vest) as of the date of such Change in Control, and
shall remain fully exercisable thereafter until termination in accordance with
Section 5 hereof. For this purpose, a "Change in Control of the Company" shall
be deemed to have occurred upon the first to occur of any of the following:

(a)

The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;

(b)

The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company;

(c)

A majority of the Board is replaced during any twelve-month period by Directors
whose appointment or election is not endorsed by a majority of the Board before
the date of the appointment or election;

(d)

One person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Company that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions.

Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.




This definition of Change in Control of the Company shall be interpreted in
accordance with, and in a manner that will bring the definition into compliance
with, the regulations under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).




8.

Non-transferability; Rights Prior to Exercise. The Option shall be
non-transferable except in the event of Optionee's death (in which such case,
Section 9 shall apply), and during Optionee's lifetime shall be exercisable only
by Optionee.  Neither Optionee nor any permitted transferee of any interest in
the Option shall have any rights as a shareholder with respect to any Shares to
which the Option relates until the Option shall have been exercised with respect
to such Shares and such Shares shall have been issued and delivered to the
Exercising Person.

9.

Designation of Beneficiary.  Optionee may designate a person or persons to
receive the Option in the event of the death of Optionee.  Any such designation
must be made upon properly completed forms supplied by and returned to the
Company and, once made, may be revoked only in writing.  If Optionee fails to
designate a beneficiary, the estate of Optionee or any heir or successor who by
reason of Optionee’s death acquired the rights to exercise the Option will be
deemed to be the beneficiary of Optionee with respect to the Option.  Any such
person with rights under this Option shall possess all rights of Optionee under
this Certificate with respect to such Option and shall remain subject to all the
terms and conditions applicable thereto, including without limitation, the
provision of this Certificate regarding payment of the Exercise Price and
termination of the Option.

10.

Non-Qualified Stock Option.  This Option is not intended to be, and will not be
treated as, an "incentive stock option" within the meaning of Section 422 of the
Code.

11.

Definitions.  Unless otherwise indicated herein, all capitalized terms used
herein shall have the same meaning given such terms in the Plan as in effect on
the Date of Grant.

[Signature page follows]




















IN WITNESS WHEREOF, the undersigned, being duly authorized, has executed this
Certificate on behalf of the Company.




ARROW FINANCIAL CORPORATION







By:

     Thomas L. Hoy, Chief Executive Officer
















ATTEST:













Thomas J. Murphy, Secretary

Date































































































































2008 Plan Employee NQSO Certificate Final





2





